Citation Nr: 1625037	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for an arachnoid cyst on the thoracic spine.

3.  Entitlement to an initial rating in excess of 10 percent for pes planus.

4.  Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Esq.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to March 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for PTSD and awarded service connection for pes planus, an arachnoid cyst on the thoracic spine, and a low back disability.  Each disability received noncompensable evaluations, effective March 25, 2010.

A June 2013 rating decision of the Buffalo, New York RO increased the Veteran's rating for pes planus to 10 percent and the rating for a low back disability to 10 percent.  Both increases were made effective March 25, 2010.  

The Veteran's claims file is now in the jurisdiction of the New York, New York RO. 


FINDING OF FACT

In a May 2016 statement, prior to promulgation of a decision by the Board, the Veteran, through his representative, withdrew his appeals seeking service connection for PTSD and initial increased ratings for an arachnoid cyst on the thoracic spine, pes planus, and a low back disability.




CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal for the claims for service connection for PTSD; an initial compensable rating for an arachnoid cyst on the thoracic spine; an initial rating in excess of 10 percent for pes planus; and an initial rating in excess of 10 percent for a low back disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION


In a May 2016 statement, the Veteran, through his representative, withdrew his claims seeking service connection for PTSD and initial increased ratings for an arachnoid cyst on the thoracic spine, pes planus, and a low back disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking service connection for PTSD and initial increased ratings for an arachnoid cyst on the thoracic spine, pes planus, and a low back disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  










ORDER

The appeals seeking service connection for PTSD; an initial compensable rating for an arachnoid cyst on the thoracic spine; an initial rating in excess of 10 percent for pes planus; and an initial rating in excess of 10 percent for a low back disability are dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


